

Exhibit 10.1
 
FIFTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT
 
This FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
August 2, 2006, by and among LASALLE BUSINESS CREDIT, LLC, a Delaware limited
liability company (“LaSalle”), with its principal office at 135 South LaSalle
Street, Chicago, Illinois 60603, the financial institutions that, from time to
time, become a party to the Loan Agreement (hereinafter defined) (such financial
institutions, collectively, the “Lenders” and each individually, a “Lender”),
LaSalle as agent for the Lenders (in such capacity, the “Agent”), and IMPCO
TECHNOLOGIES, INC., a Delaware corporation, with its principal office at 3030
South Susan Street, Santa Ana, California 92704 (the “Borrower”).
 
WHEREAS, the Borrower and LaSalle as a Lender and the Agent, are parties to a
Loan and Security Agreement dated as of July 18, 2003 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Loan Agreement”),
pursuant to which the Lenders have agreed, upon satisfaction of certain
conditions, to make Revolving Advances and other financial accommodations to the
Borrower in the aggregate principal amount not to exceed $9,000,000;
 
WHEREAS, the Borrower desires to reorganize the corporate structure of the
Borrower into a holding company structure, pursuant to which (i) the Borrower
will form a wholly-owned subsidiary to be known as “FUEL SYSTEMS SOLUTIONS,
INC.,” a Delaware corporation (“Fuel Systems”), to be the sole parent of the
Borrower immediately following such reorganization, (ii) the Borrower will be
merged with and into IMPCO Merger Sub, Inc., a Delaware corporation to be formed
by Fuel Systems for the sole purpose of effecting such reorganization (“Merger
Sub”), with the Borrower remaining as the surviving entity to be governed by the
Certificate of Incorporation and Bylaws of Merger Sub, substantially as in
effect immediately prior to such reorganization, pursuant to an agreement and
plan of reorganization, and (iii) the stockholders of the Borrower will exchange
all of their shares of the Borrower for shares of Fuel Systems on a one-for-two
exchange basis upon the effective time of such reorganization (the transactions
contemplated by this clause, collectively, the “Reorganization”);
 
WHEREAS, as part of the formation of Fuel Systems and prior to the
Reorganization, the Borrower shall contribute all of its interest and rights in
and to the issued and outstanding common stock of BRC, S.r.l., an Italian
limited liability company and a wholly-owned subsidiary of the Borrower (“BRC”),
to and for the benefit of Fuel Systems (the “Contribution”), such that BRC will
become a wholly-owned subsidiary of Fuel Systems;
 
WHEREAS, the Reorganization will not be effective until such time and date as a
Certificate of Merger is filed with the Delaware Secretary of State (the
“Effective Time”);
 
WHEREAS, the Borrower has advised the Lenders and the Agent that it is not in
compliance with the Loan Agreement (hereinafter “Financial Covenant
Non-Compliance”): due to a failure to achieve the U.S. Minimum Pre-Tax Income as
otherwise required in Paragraph 14(x)(v) for the fiscal quarter ending June 30,
2006; and
 

--------------------------------------------------------------------------------


 
WHEREAS, the Borrower has requested that the Lenders and the Agent agree to
permitting the Borrower to effect the Reorganization and the Contribution, to
waive the Financial Covenant Non-Compliance and for certain other agreements and
consents in connection therewith, all as particularly set forth on the terms and
conditions below.
 
All capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Loan Agreement unless the
context requires otherwise.
 
NOW THEREFORE, the parties hereto agree as follows:
 
1.  Section 13(s) of the Loan Agreement is hereby amended to permit the
Reorganization and the Contribution, whereby, among the other transactions
contemplated above, Fuel Systems shall become the owner of 100% of the issued
and outstanding stock of each of the Borrower and BRC, and Schedule 13(s) to the
Loan Agreement is hereby amended, effective upon the Effective Time, to reflect
that Fuel Systems will be the Parent of the Borrower following the Effective
Time of the Reorganization.
 
2.  Section 14(i) of the Loan Agreement is hereby amended to permit the
Reorganization and the Contribution, whereby, among the other transactions
contemplated above, Fuel Systems shall become the owner of 100% of the issued
and outstanding stock of each of the Borrower and BRC.
 
3.  Section 14(l) of the Loan Agreement is hereby amended to permit the
organizational documents of the Borrower to be the same as the organizational
documents of Merger Sub immediately prior to the Reorganization, except that
Article First of the Certificate of Incorporation of Merger Sub shall be amended
to read “Article First: The name of the corporation is IMPCO Technologies, Inc.”
 
4.  Section 14(m) of the Loan Agreement, which otherwise prohibits any
transactions with its Affiliates except in the ordinary course of business, is
hereby amended to permit the Reorganization, including the transfer of the
Borrower’s issued and outstanding stock to Fuel Systems, the merger of the
Borrower with and into Merger Sub and the execution of an agreement and plan of
reorganization in furtherance thereof, and the Contribution.
 
5.  Section 14(v) of the Loan Agreement is hereby amended and restated to read
in its entirety as follows, to be effective upon the Effective Time:
 
“The Borrower’s common stock shall at all times be owned by Fuel Systems and the
common stock of Fuel Systems shall at all times be listed on the NASDAQ Global
Market.”


6.  No Change of Control. Neither the Reorganization nor the Contribution,
individually or in the aggregate, shall be deemed a Change of Control, a Default
and/or an Event of Default under the Loan Agreement or the Other Agreements.
 
2

--------------------------------------------------------------------------------


 
7.  Limited Waiver and Reset of Covenant.
 
(a)  Effective as of the Effective Date, the Lenders and the Agent hereby waive
the Financial Covenant Non-Compliance.
 
(b)  The waiver granted herein is a one-time waiver, given solely for the
specific covenants and specific time periods set forth herein. Nothing contained
in this Amendment constitutes a waiver by the Lenders or the Agent of any other
term or provision of the Loan Agreement or the Other Agreements, whether or not
the Lenders or the Agent have any knowledge thereof, nor may anything contained
in this Amendment be deemed a waiver by the Lenders or the Agent of any
non-compliance with the terms or provisions of the Loan Agreement or the Other
Agreements that may occur after the date of this Amendment.
 
(c)  Paragraph 14(x)(v) of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
 
“(v) U.S. Minimum Pre-Tax Income. Borrower shall maintain and cause the U.S.
Consolidated Group to maintain, as of the end of each fiscal period set forth
below, Pre-Tax Income of not less than the respective amount set forth below
opposite each such fiscal period: 


Fiscal Period
 
Minimum Pre-Tax Income
         
Four consecutive fiscal quarters ending at end of FQ2 2006
   
($2,794,000
)
         
Four consecutive fiscal quarters ending at end of FQ3 2006
   
($3,497,000
)
         
Four consecutive fiscal quarters
ending at end of FQ4 2006
   
($1,437,000
)

 
The Minimum Pre-Tax Income Covenant for the fiscal quarters after the end of the
FQ4 2006 fiscal quarter will be set by Agent in this discretion, reasonably
exercised, on written notice by Agent to Borrower, based on Borrower's 2007
Projections which is otherwise required to be delivered to Agent in 2006
pursuant to Section 11(f) of the Loan Agreement. So long as no Event of Default
has occurred and is continuing and Borrower’s average Excess Availability is
$2,500,000 or greater during a fiscal quarter, neither the Minimum Pre-Tax
Income nor the U.S. Consolidated Group minimum Tangible Net Worth (Section
14(x)(i) of the Loan Agreement) covenants will be measured for that fiscal
quarter.
 
3

--------------------------------------------------------------------------------




8.  Borrowing Base Certificate. Subject to the conditions in the immediately
following sentence, Section 11(a) of the Loan Agreement is hereby modified to
change the frequency of delivery to Agent of the Borrowing Base Certificate from
Tuesday of each week, calculated as of the last day of the immediately preceding
Week to no later than the fifteenth day of each calendar month calculated as of
the last day of the immediately preceding calendar month. The foregoing change
in the frequency of delivery of the Borrowing Base Certificate shall only be
effective so long as no Event of Default has occurred and is continuing and, for
the then immediately preceding calendar month, (a) Borrower’s average Excess
Availability was $2,500,000 or greater and (b) Borrower’s Excess Availability
was not less than $2,500,000 during five or more consecutive Business Days.
 
9.  Loan Agreement Remains Effective. The amendments herein relate specifically
to the terms herein, are limited to the specific facts set forth above and are
not an amendment of, or consent to a violation of, any other term, condition or
obligation of the Loan Agreement. Except as specifically amended by the terms
herein, the Loan Agreement remains in full force and effect.
 
10.  Amendment Fee. In consideration for the accommodations granted by the Agent
and the Lenders herein and in addition to all other fees and costs, the Borrower
hereby agrees to pay to the Agent a nonrefundable fee equal to Five Thousand
Dollars ($5,000), which fee will be fully earned, due, and payable as of the
date of this Amendment (the “Amendment Fee”).
 
11.  Conditions to Effectiveness of Amendment and Waiver. The effectiveness of
the amendments, consent, and waiver contained in this Amendment, is subject to
the fulfillment (to the satisfaction of the Agent and the Lenders) of the
following conditions precedent (the date upon which conditions are satisfied to
the satisfaction of the Agent and the Lenders, the “Effective Date”):
 
(a)  Each of the Borrower and the Agent has executed this Amendment and the same
has been delivered to the Agent;
 
(b)  The Borrower has executed and delivered to the Agent all agreements,
instruments, and documents reasonably requested by the Agent in connection with
this Amendment.
 
(c)  The Borrower has paid the Amendment Fee to the Agent.
 
12.  Acknowledgments and Confirmations. The Borrower, the Lenders, and the Agent
hereby acknowledge and confirm that as of the date hereof: (i) all references in
the Loan Agreement to “this Agreement” will be deemed to refer to the Loan
Agreement, as amended by this Amendment; and (ii) all references in each of the
Other Agreements to the “Loan Agreement” will be deemed to refer to the Loan
Agreement, as amended by this Amendment.
 
4

--------------------------------------------------------------------------------


 
13.  Representations and Warranties. The Borrower hereby represents and warrants
to the Lenders and the Agent, that:
 
(a)  Each of the representations and warranties set forth in Paragraph 13 of the
Loan Agreement is true in all material respects as of the date hereof, except
for changes in the ordinary course of business, that, either singly or in the
aggregate, are not materially adverse to the business or financial condition of
the Borrower or to the Collateral.
 
(b)  As of the date hereof, after giving effect to the terms of this Amendment,
there exists no Default or Event of Default.
 
(c)  The Borrower has the power to execute, deliver, and perform this Amendment
and all agreements, instruments, and documents executed in connection herewith
(this Amendment and such other agreements, instruments, are documents are
sometimes hereinafter referred to collectively as the “Amendment Documents”).
The Borrower has taken all necessary action to authorize the execution,
delivery, and performance of this Amendment and the other Amendment Documents.
No consent or approval of any entity or Person (including without limitation,
any shareholder of the Borrower), no consent or approval of any landlord or
mortgagee, no waiver of any Lien or right of distraint or other similar right,
and no consent, license, approval, authorization, or declaration of any
governmental authority, bureau, or agency is required in connection with the
execution, delivery, or performance by the Borrower, or the validity or
enforcement, of this Amendment or the other Amendment Documents.
 
(d)  The execution and delivery by the Borrower of this Amendment and the other
Amendment Documents and performance by it hereunder and thereunder, will not
violate any provision of law and will not conflict with or result in a breach of
any order, writ, injunction, ordinance, resolution, decree, or other similar
document or instrument of any court or governmental authority, bureau, or
agency, domestic or foreign, or the certificate of incorporation or by-laws of
the Borrower, or create (with or without the giving of notice or lapse of time,
or both) a default under or breach of any agreement, bond, note, or indenture to
which the Borrower is a party, or by which it is bound or any of its properties
or assets is affected (including without limitation, the Subordinated Debt
Documents), or result in the imposition of any Lien of any nature whatsoever
upon any of the properties or assets owned by or used in connection with the
business of the Borrower, other than the Liens contemplated by this Amendment.
 
(e)  This Amendment and the other Amendment Documents have been duly executed
and delivered by the Borrower and constitute the valid and legally binding
obligation of the Borrower, enforceable in accordance with their respective
terms.
 
14.  Effectiveness of Amendment and Waiver. The amendments, consent, and waiver
contained in this Amendment shall be effective as of the date hereof, subject to
the fulfillment (to the satisfaction of the Agent and the Lenders) of all legal
matters incident to this Amendment reasonably satisfactory to the Lenders, the
Agent, and their counsel.
 
5

--------------------------------------------------------------------------------


 
15.  Covenants of the Borrower. Following the Effective Time of the
Reorganization, the Borrower agrees and covenants as follows (to the
satisfaction of the Agent and the Lenders):
 
(a)  The Borrower will execute and deliver to the Agent all agreements,
instruments, and documents reasonably requested by the Agent in connection with
this Amendment.
 
(b)  The Borrower will deliver to the Agent evidence that Fuel Systems is the
owner of 100% of the capital stock of the Borrower and that Fuel Systems’ stock
is listed on NASDAQ.
 
16.  Further Assurances. The Borrower agrees that it will, from time to time,
execute and/or deliver all agreements, instruments, and documents and do and
perform all actions and things (all at the Borrower’s sole expense) as the Agent
may reasonably request to carry out the intent and terms of this Amendment.
 
17.  Miscellaneous.
 
(a)  The Borrower’s breach of any of its covenants contained in this Amendment
will constitute an Event of Default.
 
(b)  Nothing contained in this Amendment imposes an obligation on the Lenders or
the Agent to further amend the Loan Agreement or waive compliance with any other
provision.
 
(c)  Except as set forth in this Amendment, none of the Lenders nor the Agent
waive any breach of, or Default or Event of Default under, the Loan Agreement,
nor any right or remedy the Lenders or the Agent may have under the Loan
Agreements, the Other Agreements, or applicable law, all of which rights and
remedies are expressly reserved.
 
(d)  Except as specifically amended in this Amendment, the Loan Agreement and
the Other Agreements remain in full force and effect in accordance with their
respective terms.
 
(e)  No modification or waiver of or with respect to any provision of this
Amendment and all other agreements, instruments, and documents delivered
pursuant hereto or referred to herein, nor consent to any departure by any party
hereto or thereto from any of the terms or conditions hereof or thereof, will in
any event be effective, unless it is in writing and signed by each party hereto,
and then such waiver or consent will be effective only in the specific instance
and for the purpose for which given.
 
(f)  This Amendment, together with all of the other agreements, instruments, and
documents referred to herein, embodies the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof and thereof
and supersedes all prior agreements and understandings relating to the subject
matter hereof.
 
(g)  Without in any way limiting Paragraph 14(r) of the Loan Agreement, the
Borrower shall pay all of the Lenders’ and the Agent’s fees, costs, and expenses
incurred in connection with this Amendment and the transactions contemplated
hereby, including without limitation, the Lenders’ and the Agent’s legal fees
and expenses incurred in connection with the preparation, negotiation,
consummation, and, if required, the enforcement, of this Amendment and the other
Amendment Documents.
 
6

--------------------------------------------------------------------------------


 
(h)  This Amendment may be signed in any number of counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
 
(i)  EACH OF THE PARTIES TO THIS AMENDMENT HEREBY WAIVE ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING THAT PERTAINS DIRECTLY OR INDIRECTLY TO THIS
AMENDMENT, ANY OF THE OTHER AGREEMENTS, THE LIABILITIES, THE COLLATERAL, ANY
ALLEGED TORTIOUS CONDUCT OF THE BORROWER, THE AGENT, OR THE LENDERS OR THAT, IN
ANY WAY, DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP
AMONG THE BORROWER, THE AGENT, AND/OR THE LENDERS. IN NO EVENT WILL THE AGENT OR
ANY LENDER BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL DAMAGES.
 
(j)  This Amendment is governed by and must be construed in accordance with the
applicable law pertaining in the State of New York, other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.
 
(k) The parties to this Amendment prefer that any dispute between or among them
be resolved in litigation subject to a jury trial waiver as set forth above. If
a pre-dispute jury trial waiver of the type provided for above is unenforceable
in litigation to resolve any dispute, claim, cause of action or controversy
under this Amendment, the Loan Agreement or any of the Other Agreements (each, a
“Claim”) in the venue where the Claim is being brought pursuant to the terms of
this Amendment, then, upon the written request of any party, such Claim,
including any and all questions of law or fact relating thereto, shall be
determined exclusively by a judicial reference proceeding. Except as otherwise
provided in this Section 17 above, venue for any such reference proceeding shall
be in the state or federal court in the County or District where venue is
appropriate under applicable law (the “Court”). The parties shall select a
single neutral referee, who shall be a retired state or federal judge. If the
parties cannot agree upon a referee within 15 days, the Court shall appoint the
referee. The referee shall report a statement of decision to the Court.
Notwithstanding the foregoing, nothing in this paragraph shall limit the right
of Agent or Lenders to exercise self-help remedies, foreclose against collateral
or obtain provisional remedies (including without limitation, requests for
temporary restraining orders, preliminary injunctions, writs of possession,
writs of attachment, appointment of a receiver, or any orders that a court may
issue to preserve the status quo, to prevent irreparable injury or to allow a
party to enforce its liens and security interests). The parties shall bear the
fees and expenses of the referee equally unless the referee orders otherwise.
The referee also shall determine all issues relating to the applicability,
interpretation, and enforceability of this Section 17(k). The parties
acknowledge that any Claim determined by reference pursuant to this Section
17(k) shall not be adjudicated by a jury.
 
[Remainder of Page Intentionally Left Blank]
 
7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above set forth.

       
LASALLE BUSINESS CREDIT, LLC,
as a Lender and as Agent
 
   
   
    By:   /s/ Darren Hirata   Name: 

--------------------------------------------------------------------------------

Darren Hirata   Title: Vice President

 

       
IMPCO TECHNOLOGIES, INC.,
as Borrower
 
   
   
    By:   /s/ Thomas M. Costales   Name: 

--------------------------------------------------------------------------------

Thomas M. Costales   Title: Chief Financial Officer

 
 
8

--------------------------------------------------------------------------------


 